17 N.Y.3d 856 (2011)
2011 NY Slip Op 84349
954 N.E.2d 1177
930 N.Y.S.2d 551
In the Matter of WORLD TRADE CENTER BOMBING LITIGATION.
STEERING COMMITTEE et al., Respondents,
v.
THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY, Appellant.
Motion No: 2011-875.
Court of Appeals of New York.
Submitted August 1, 2011.
Decided September 22, 2011.
Concur: Judges CIPARICK, GRAFFEO, READ, PIGOTT, JONES, PRUDENTI[*] and MERCURE.[*]
Taking no part: Chief Judge LIPPMAN and Judge SMITH.
Motion for a declaration that an automatic stay as to plaintiff Linda Nash is in effect or, alternatively, for a discretionary stay, dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain the motion because no appeal or motion for leave to appeal in the Nash action is pending before the Court of Appeals (see CPLR 5519).
NOTES
[*]  Designated pursuant to NY Constitution, article VI, § 2.